DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (2015/0101295 A1).
Regarding to claims 1 and 10, Thompson et al teach a filter assembly (190 in Fig. 16, paragraphs 0047 & 0048) comprising: a filter housing (192, paragraphs 0010 & 0072) comprising: a first housing end and a second housing end disposed axially away from the first housing end, the first housing end and the second housing end defining an internal cavity (72) therebetween; a first coupling member (120 in Fig. 5) adjacent to the first housing end; and a housing seal member (222 in Fig. 22) formed on the second 
a second coupling member (82 in Fig. 10) adjacent to the second cover end (112), the second coupling member (82) configured to engage the first coupling member to couple the cover (105) and the filter housing; and an interface plate (280 in Fig. 24) configured to press against the first endplate to secure the engagement of the first engagement portion (260 in Fig. 24) and the second engagement portion (264 in Fig. 24) (see also paragraphs 0054-0056).
Regarding to claims 2 and 11, Thompson et al show in Fig. 1 that the cover (34) further comprises a biasing member (60, paragraph 0050) coupled to the first cover end and contacting the interface plate (see details of Fig. 1).
Regarding to claim 3, Thompson et al show in Fig. 1 that the first engagement portion comprises: a first housing seal end (54 in Fig. 1); a second housing seal end 
8.	Regarding to claims 4, 12, 15 and 16, Thompson et al show in Figs. 2, 3, 12 and 22-25 that the at least one lobe is a plurality of lobes and the at least one guide channel is a plurality of guide channels, each guide channel in the plurality of guide channels disposed between a pair of lobes in the plurality of lobes.
9.	Regarding to claims 5, 6, 8, 13, 17 and 18, Thompson et al teach the first engagement portion is configured to form a seal (90) with the second engagement portion when the support ring is received by the ring cavity (86) (paragraphs 0056 & 0057) wherein the sealing member (90) has a smoothly undulating, non-planar geometry, for example of a generally sinusoidal shape non-parallel with multiple lobes repeating around the circumference of the engagement portion.

10.	Regarding to claims 7 and 9, Thompson et al teach the cover (34) further comprises a biasing member (60) coupled to the first cover end and contacting the interface plate, and wherein the first engagement portion is configured to form a seal (90) with the second engagement portion, the biasing member (60) configured to secure the seal (90). 
11.	Regarding to claim 14, 19 and 20, Thompson et al show in Figures 29 and 30 that the support ring (206) comprising a plurality of hook elements (312 in Figs. 29 & 30) configured to be inserted into a plurality of locking pockets of the filter housing.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 09, 2022